MAYFIELD, J.
The facts of this case are fully stated in the opinion on a former appeal herein. See Stallings v. Gilbreath, 146 Ala. 483, 41 South. 423. The material facts and the questions of law involved in this appeal are the same as in the former case. We see no reason to depart from what was said on former appeal, and adhere thereto.
There are separate assignments of error by defendants McC'ord and Hamrick, but they raise the same questions of law, and may be treated together, as we find no error in the record as to either.
It was without error or injury to any one to alloAv the witness Stallings to testify as to how many times he testified before he was marshal. It was not error to decline to allow defendants to prove that plaintiff had said that W. S. Biddle was a member of his firm.
The judgment on the contest of exemption was conclusive that the property sold Avas that of plaintff, and this evidence could only tend to disprove this, which was not allowable on this trial.
There was no error in the giving of any of the charges given by the court. They were both correct and applicable to the facts in the case. There was no error in refusing any of defendants’ requested charges, All the charges were in strict accord with the law as announced by this court on the former appeal. The *294court seems to have tried the case in exact conformity with tbe law there announced as applicable.
The evidence as to those two defendants’ liability was in conflict, the weight of it probably being in their favor; but it was clearly a case for the' jury to decide. They have done so, and we cannot review or revise their findings as to disputed facts.
The judgment is affirmed.
Simpson, McClellan, and Sayre, JJ., concur.